DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 5, 2021 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.
Specification
The disclosure is objected to because of the following informalities: paragraphs 0084 and 0094 each recite “an average temperature of at least 250 degrees Fahrenheit.” MPEP 608.01 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the accessory assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1 introduces the limitation “an accessory system” and it is unclear whether “the accessory assembly” in Claim 8 is intended to refer to the accessory system in Claim 1 or if it is intended to introduce a new accessory assembly element. For the purposes of examination, “the accessory assembly” in Claim 8 has been interpreted as referring to the accessory system introduced in Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, 11, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2009/0139243 to Winter (hereinafter “Winter”).
Regarding Claim 1, Winter discloses an aircraft (a turbofan engine 10 for an aircraft; see e.g., para. 0011 and FIGS. 1 and 2) comprising:
a fuselage (the aircraft can be provided with a fuselage and accessory components can be located in the fuselage; see e.g., para. 0018);
a wing connected to and extending from the fuselage (a wing W; see e.g., para. 0011 and FIG. 2);
a pylon mounted to a portion of the wing (an engine pylon P mounted to the wing W; see e.g., para. 0011 and FIG. 2);
an engine attached to the pylon, the engine comprising a combustion section (the turbofan engine 10 is mounted to the engine pylon P, the turbofan engine 10 includes a combustor 30; see e.g., paras. 0011-0012 and FIG. 2); and
an accessory system mounted remotely from the engine (an accessory gearbox 60 and accessory components 66 are mounted within the engine pylon P; see e.g., para. 0017 and FIG. 2), 
wherein the accessory system comprises at least one of: a fuel pump disposed to supply fuel to portions of the engine, the fuel pump being the downstream-most fuel pump in fluid communication with the combustion section; or a lubrication system disposed to provide oil to portions of the engine (the accessory components 66 are driven by the accessory gearbox 60, and the accessory components 66 includes a fuel pump FP and an oil pump OP; see e.g., para. 0017 and FIG. 2).
Regarding Claim 2, Winter discloses an electrical system having an electric machine driven by the engine and configured to generate electric power, wherein the accessory system is configured to receive at least a portion of the electric power (the accessory components 66 further include a starter/generator SG and a generator G, and electricity can be generated to power any number of electrical systems associated with the aircraft; see e.g., paras. 0002 and 0017).
Regarding Claim 4, Winter discloses wherein the accessory system is mounted in or to the pylon, the wing, or the fuselage (the accessory gearbox 60 and the accessory components 66 are mounted within the engine pylon P, and the accessory components 66 can also be located in the wing W or fuselage; see e.g., paras. 0017-0018 and FIG. 2)
Regarding Claim 7, Winter discloses wherein the engine comprises:
a fan section at an upstream end of the engine (a fan section 20; see e.g., para. 0012 and FIG. 1);
a compressor section in fluid communication with and disposed downstream from the fan section (a low pressure compressor 16 and a high pressure compressor 18 are disposed downstream of the fan section 20; see e.g., para. 0012 and FIG. 1);
a turbine section in fluid communication with and disposed downstream from the combustion section (a low pressure turbine 18 and a high pressure turbine 28 are disposed downstream of the combustor 30; see e.g., para. 0012 and FIG. 1); and
a rotating shaft disposed to drivingly connect the turbine to the compressor (a low spool 14 is connected to the low pressure compressor 16 and low pressure turbine 18, and the low spool 14 is rotatable about an engine axis of rotation A; see e.g., para. 0012 and FIG. 1).
Regarding Claim 8, as best interpreted, Winter discloses wherein the accessory assembly is disposed to be driven separately from the rotating shaft of the engine (at least the accessory gearbox 60 is driven by a towershaft arrangement 64 and the rotation is separate from the rotation of the turbofan engine 10 about the engine axis of rotation A; see e.g., para. 0016 and FIG. 1).
Regarding Claim 10, Winter discloses wherein a heat zone of the engine is defined by a temperature zone surrounding a portion of the engine with an average temperature of at least 250 degrees Fahrenheit during operation of the engine, wherein the components of the accessory system are mounted outside of the heat zone (the accessory components 66 are provided in the engine pylon P to provide a lower temperature environment for the accessory components 66 and the geartrain 62; see e.g., paras. 0006 and 0017; it is noted that it is well known in the art that combustion section of a turbine engine can reach in excess of 1,000 degrees Fahrenheit, and the accessories components 66 in Winter are placed in the pylon or fuselage such that they are remote from the turbofan engine 10 and therefore outside the high temperature zone of the turbofan engine 10).
Regarding Claim 11, Winter discloses wherein the accessory system further comprises at least one of a hydraulic pump, a pneumatic pump, or a sensor (the accessory components 66 further include a hydraulic pump HP; see e.g., para. 0017 and FIG.).
Regarding Claim 13, Winter discloses an engine assembly for an aircraft (a turbofan engine 10 for an aircraft; see e.g., para. 0011 and FIGS. 1 and 2), the engine assembly comprising:
an engine comprising a compressor section, a combustion section, and a turbine section in serial flow order (the turbofan engine 10 includes a low pressure compressor 16, a high pressure compressor 26, a combustor 30, a low pressure turbine 18, a high pressure turbine 28; see e.g., para. 0012 and FIG. 1), the engine further comprising a rotating shaft rotatable with the compressor section, the turbine section, or both (the turbofan engine 10 further includes a low spool 14 connected to the low pressure compressor 16 and low pressure turbine 18, and the low spool 14 is rotatable about an engine axis of rotation A; see e.g., para. 0012 and FIG. 1);
an electrical system comprising an electric machine rotatable with the rotating shaft, the electric machine configured to generate electric power (an accessory gearbox 60 and accessory components 66 are mounted within the engine pylon P, the accessory components 66 include a starter/generator SG and a generator G; see e.g., para. 0017 and FIG. 2); and
an accessory system mounted remotely from the engine, wherein the accessory system is disposed to be driven separately from the rotating shaft of the engine (the accessory components 66 are mounted within the engine pylon P and driven by an accessory gearbox 60 and a towershaft arrangement 64, and the towershaft arrangement 64 rotates separately and along an axis different from an engine axis of rotation A; see e.g., paras. 0012 and 0016 and FIG. 1).
Regarding Claim 14, Winter discloses wherein the accessory system comprises at least one of:
a fuel pump disposed to supply fuel to portions of the engine, the fuel pump being the downstream-most fuel pump in fluid communication with the combustion section; a lubrication system disposed to provide oil to portions of the engine; or an engine controller configured to control operations of the engine (the accessory components 66 include at least a fuel pump FP and an oil pump OP; see e.g., para. 0017 and FIG. 2).
Regarding Claim 18, Winter discloses wherein the accessory system is operable with the engine and is configured to receive electric power generated from the electric machine (the accessory components 66 further include a starter/generator SG and a generator G, and electricity can be generated to power any number of electrical systems associated with the aircraft; see e.g., paras. 0002 and 0017).
Regarding Claim 19, Winter discloses wherein the accessory system is configured to mount in or to a pylon, a wing, or a fuselage of the aircraft (the accessory gearbox 60 and the accessory components 66 are mounted within the engine pylon P, and the accessory components 66 can also be located in the wing W or fuselage; see e.g., paras. 0017-0018 and FIG. 2).
Regarding Claim 20, Winter discloses wherein a heat zone of the engine is defined by a temperature zone surrounding a portion of the engine with an average temperature of at least 250 degrees Fahrenheit, wherein the components of the accessory system are mounted outside of the heat zone (the accessory components 66 are provided in the engine pylon P to provide a lower temperature environment for the accessory components 66 and the geartrain 62; see e.g., paras. 0006 and 0017; it is noted that it is well known in the art that combustion section of a turbine engine can reach in excess of 1,000 degrees Fahrenheit, and the accessories components 66 in Winter are placed in the pylon or fuselage such that they are remote from the turbofan engine 10 and therefore outside the high temperature zone of the turbofan engine 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, as applied to Claims 1, 13, or 14 above, and further in view of WIPO Publication No. WO2020/208318 to Poumarede et al. (hereinafter “Poumarede”).
Regarding Claims 2, 3, and 12, Winter discloses a turbofan engine 10 mounted to an engine pylon P of an aircraft (see e.g., para. 0011 and FIG. 2). Winter further discloses that the accessory components 66 include a starter/generator SG, a generator G, a fuel pump FP and, an oil pump OP (see e.g., Winter at paras. 0002 and 0017). However, Winter does not expressly describe whether the fuel pump FP or the oil pump OP are mechanically driven, hydraulically driven, and/or electrically driven. 
In the same field of endeavor, Poumarede discloses a hybrid propulsion system including turbine generators for producing on-board electricity for a fixed or rotary aircraft, and the electricity can be stored in batteries, fuel cells, or super-capacitor (see e.g., Poumarede at page 1, lines 8-13). Poumarede further discloses that fuel can be pumped from tank 30, 130 to the combustion chamber 14, 114, and that the fuel injection can be controlled using an electronic computer 32, 132 to regulate and control power delivered by the gas turbine 10, 100 (see e.g., Poumarede at page 4, lines 4-14, page 15, line 4 to page 17, line 5, and FIGS. 1, 2, and 4-6). The electronic computer 32, 132 is operable to compare the speed of rotation of shafts 20, 24, 124 against a setpoint for speed, and adjust fuel injected into the combustion chamber 14, 114 (see e.g., Poumarede at page 4, lines 14-27, page 16, line 27 to page 17, line 3).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the aircraft of Winter to include an electronic computer and a fuel pump for receiving input commands from the electronic computer, in light of the teachings of Poumarede, for the benefit of more accurately metering an amount of fuel supplied to the combustion chamber and to provide better control of engine operating speeds. Additionally, it would have been obvious to one skilled in the art at the time of filing to modify the aircraft of Winter to include an energy storage system (e.g., battery or super-capacitor) that is coupled to a generator of the engine, for the predictable result of being able to provide the aircraft and engine accessories with a stable and consistent supply of electrical power regardless of the engine operating speed or conditions.
Regarding Claim 6, Winter as modified by Poumarede discloses wherein the accessory system comprises the fuel pump, and wherein the fuel pump is a variable speed, electrically-driven fuel pump (the fuel pump FP is operable to adjust an amount of fuel to be injected into the combustion chamber and would therefore be operable at variable speeds to adjust the amount of fuel supplied to the engine; additionally, or alternatively, the fuel pump FP of Winter would inherently operate at a variable speed when initially starting from idle). 
Regarding Claims 16-18, Winter discloses a turbofan engine 10 mounted to an engine pylon P of an aircraft (see e.g., para. 0011 and FIG. 2). Winter further discloses that the accessory components 66 include a starter/generator SG, a generator G, a fuel pump FP and, an oil pump OP (see e.g., Winter at paras. 0002 and 0017). However, Winter does not expressly describe whether the fuel pump FP or the oil pump OP are mechanically driven, hydraulically driven, and/or electrically driven. 
In the same field of endeavor, Poumarede discloses a hybrid propulsion system including turbine generators for producing on-board electricity for a fixed or rotary aircraft, and the electricity can be stored in batteries, fuel cells, or super-capacitors (see e.g., Poumarede at page 1, lines 8-13). Poumarede further discloses that fuel can be pumped from tank 30, 130 to the combustion chamber 14, 114, and that the fuel injection can be controlled using an electronic computer 32, 132 to regulate and control power delivered by the gas turbine 10, 100 (see e.g., Poumarede at page 4, lines 4-14, page 15, line 4 to page 17, line 5, and FIGS. 1, 2, and 4-6). The electronic computer 32, 132 is operable to compare the speed of rotation of shafts 20, 24, 124 against a setpoint for speed, and adjust fuel injected into the combustion chamber 14, 114 (see e.g., Poumarede at page 4, lines 14-27, page 16, line 27 to page 17, line 3).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the aircraft of Winter to include an electronic computer and a fuel pump for receiving input commands from the electronic computer, in light of the teachings of Poumarede, for the benefit of more accurately metering an amount of fuel supplied to the combustion chamber and to provide better control of engine operating speeds. Additionally, it would have been obvious to one skilled in the art at the time of filing to modify the aircraft of Winter to include an energy storage system (e.g., battery or super-capacitor) that is coupled to a generator of the engine, for the predictable result of being able to provide the aircraft and engine accessories with a stable and consistent supply of electrical power regardless of the engine operating speed or conditions.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, as applied to Claims 1 or 14 above, and further in view U.S. Publication No. 2014/0174855 to Motto (hereinafter “Motto”).
Regarding Claims 5 and 15, Winter discloses that the accessory components 66 can be mounted in the engine pylon, but does not expressly discuss a location of the corresponding oil tank.
In the same field of endeavor, Motto discloses a lubrication system for a gas turbine engine (see e.g., Motto at para. 0002). Motto discloses that the lubrication system 80 includes a main lubricant tank 92 and a pressurized reserve lubricant tank 94, and that the pressurized reserve lubricant tank 94 can be located in an engine pylon 98 or wing 100 (see e.g., Motto at para. 0046 and FIG. 3). Motto further discloses that it is desirable to ensure components are not starved of lubricant during reduced-G flight conditions (see e.g., Motto at paras. 0003 and 0050-0053).
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the aircraft of Winter with both a main lubricant tank, a reserve lubricant tank, and associated control subsystem, in light of the teachings of Motto, for the benefit of ensuring effective lubrication supply in both normal-G and reduced-G flight conditions. It is noted that the aircraft of Winter, as modified by Motto, would include at least a reserve lubricant tank mounted in the engine pylon or wing, and the reserve lubricant tank would be located higher than at least one portion of a lubricant supply line providing lubricant to internal components of the turbofan engine.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winter, as applied to Claim 7 above, and further in view U.S. Publication No. 2009/0229243 to Guemmer (hereinafter “Guemmer”).
Regarding Claim 9, Winter discloses the turbofan engine 10 as including a fan nacelle 34 surrounding the fan section 20. However, Winter does not disclose the fan section 20 as being unducted.
In the same field of endeavor, Guemmer discloses different types of gas-turbine core engines mounted to an aircraft. In particular, Guemmer shows and describes turbofan and turboprop engines as being state of the art gas-turbine core engines that can be mounted to a wing of an aircraft via a pylon (see e.g., Guemmer at para. 0030 and FIG. 1). It is well known in the art that both turbofan and turboprop engines include a fan section, a compressor section and a turbine section. It is also known that turboprop engines are lighter in weight and more cost-efficient to produce in part due to the lack of an outer duct or outer nacelle for the fan section. 
Thus, it would have been obvious to one skilled in the art at the time of filing, to have modified the aircraft of Winter to include an unducted turboprop engine, in light of the teachings of Guemmer, for the predictable result of providing an aircraft with a lighter weight engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2022/0212547 to Poumarede et al. is being cited as an English equivalent of WO 2020/08318 applied above in the Office Action.
U.S. Publication No. 2019/0383175 to Garnier et al. discloses an onboard system for draining fluids from a gas turbine engine including a primary tank disposed in a support pylon (see paras. 0021-0025 and FIGS. 1A-1B).
U.S. Publication No. 2018/0051702 to Kupiszweski et al. discloses a lubricant system and a refrigerant system disposed in an outer casing of a turbine engine (see FIGS. 2-5, 7, and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                    


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642